Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner is in receipt of applicant’s response to restriction requirement mailed 4/13/2022, which was received 6/13/2022. Acknowledgement is made to the amendment to claim 1,2,4,7,12,14,17 and the election of Species IB with traverse. In regards to applicant’s Traversal applicant argues that the election of a species requires that the applicant file divisional applications to include the non-elected species. The examiner disagrees and notes that any feature from the non-elected species would be searched and considered provided that the feature was included in the independent claim. Should allowable subject matter be identified all restricted claims will be examined and rejoined, thus no divisional is required. Applicant further argues that the features of the claims were not specifically identified. To provide additional support of the divergent subject matter the examiner provides the following:
Species IB and IA are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IA has separate utility such as determining the set of items as a subset of multiple items within the previous transactions based on the probability that the user will re-order each item of the set of items at the present time exceeding the predetermined threshold.  See MPEP § 806.05(d).
Species IB and IC are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IC has separate utility such as determining the set of items using a decision tree model to predict the probability by calculating a value of at least a target variable using random forests and gradient boosted trees.  See MPEP § 806.05(d).
Species IB and ID are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination ID has separate utility such as determining the set of items using a recurrent neural network model to predict the probability by utilizing model temporal sequences of data comprising (i) previous transactions of the user and the other users and (ii) cart compositions of the user and other users.  See MPEP § 806.05(d).
Species IB and IE are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IE has separate utility such as determining the set of items using a multi-level learning model to predict the probability by analyzing: (i) a first model of user behavior to predict a category the user is likely to visit on [[the]] a page; and (ii) a second model to predict a likelihood that the user will re-order an item from the category.  See MPEP § 806.05(d).
Species IB and IF are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IF has separate utility such as sending instructions to display a scrolling module on the user interface, wherein: the scrolling module is configured to display the set of items across multiple scrolling pages; each of the multiple scrolling pages comprise icons for a respective subset of the set of items; each item in the respective subset of the set of items is automatically selected as the user scrolls to display a respective page of the multiple scrolling pages; and the all selected items added to the cart comprise automatically selected items of the respective subsets of the items that have been displayed by the user scrolling through one or more of the multiple scrolling pages..  See MPEP § 806.05(d).
Species IB and IG are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IG has separate utility such as sending instructions to display one or more deselection options to remove one or more items of the set of items from the all selected items, wherein a model used to determine the probability is updated for future determinations based on the user deselecting the one or more items using the one or more of the deselection options..  See MPEP § 806.05(d).
Species IB and IH are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IH has separate utility such as displays quantity selection options to change a quantity of one or more items in the set of items; and a model used to determine the probability is updated for future determinations based on the user changing the quantity using one or more of the quantity selection options.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 



       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3,4,11,13,14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Currently Amended) A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed configured to ran on the one or more processors, cause the one or more processors to and perform functions comprising: 
determining a set of items to recommend to a user based on a probability exceeding a predetermined threshold that the user will re-order each item of the set of items at a present time, 
wherein the probability is determined based at least in part on previous transactions of the user and other users, and 
wherein the set of items includes at least a predetermined number of items;
sending instructions to display the set of items to the user on a user interface,
wherein at least a portion of the set of items is shown as selected on the user interface, and 
the user interface further comprises a single-click option to add to a cart all selected items of the set of items; 
receiving a selection of the single-click option to add to the cart the all selected items of the set of items; and 
after receiving the single-click option, adding the all selected items of the set of items to the cart.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the predicting of products from past orders to create a list of items for re-ordering, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, accept, determine, generate and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed configured to ran on the one or more processors, cause the one or more processors to and perform functions comprising: 
determining a set of items to recommend to a user based on a probability exceeding a predetermined threshold that the user will re-order each item of the set of items at a present time, 
wherein the probability is determined based at least in part on previous transactions of the user and other users, and 
wherein the set of items includes at least a predetermined number of items;
sending instructions to display the set of items to the user on a user interface,
wherein at least a portion of the set of items is shown as selected on the user interface, and 
the user interface further comprises a single-click option to add to a cart all selected items of the set of items; 
receiving a selection of the single-click option to add to the cart the all selected items of the set of items; and 
after receiving the single-click option, adding the all selected items of the set of items to the cart.
 
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an interface displaying products and selectors being provided on the interface, are recited at a high-level of generality (i.e., generic interface and processors for displaying and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as processors and interface).  For example, stating that selection of the one click option to load items into a cart, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request to transfer supplied data into a cart) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing historical data for analysis) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 3,4 and 13,14 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein determining the set of items further comprises: determining the set of items using a logistic regression model to predict the probability based on the previous transactions.
the logistic regression model is trained on training data received, as refreshed during a second period of time; the training data comprises features generated by order history of the user and the other users within a second period of time; the logistic regression model learns through an iterative process using the training data, as refreshed; and a performance of the logistic regression model is evaluated against a set of periodic frequencies of  online transactions and in-store transactions for each item of the set of items to predict a confidence level of the probability.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,11,13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuparsky (US PG PUB 20220108374).

In regards to claim 1, Shuparsky discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed configured to ran on the one or more processors, cause the one or more processors to and perform functions comprising: determining a set of items to recommend to a user based on a probability exceeding a predetermined threshold that the user will re-order each item of the set of items at a present time (Shuparsky, para 0078, “All of the recommendations are made based on historical purchases of by the shopper using the application 114 as well as all other shoppers. Server 102 may also use shopper preferences or aspirations such as stated weight loss goals to highlight products the shopper has not purchased in the past, but might be interested in based on said aspirations. As well, external factors such as, weather, season, demographics, etc. may be used to recommend products”), 
wherein the probability is determined based at least in part on previous transactions of the user and other users (Shuparsky, para 0078,  “All of the recommendations are made based on historical purchases of by the shopper”), and 
wherein the set of items includes at least a predetermined number of items (Shuparsky, para 116, “there may be a  predetermined set of items that are placed into the associated archetypal basket“; 
sending instructions to display the set of items to the user on a user interface, wherein at least a portion of the set of items is shown as selected on the user interface, and the user interface further comprises a single-click option to add to a cart all selected items of the set of items; receiving a selection of the single-click option to add to the cart the all selected items of the set of items; and after receiving the single-click option, adding the all selected items of the set of items to the cart (Shuparsky, para 0096, “A subset of these items 606 may be quickly transferred to the shopping basket by a simple click of a button and the number of items may be quickly increased or decreased using well known user interface elements such as buttons, arrows, dropdowns, dials, sliders, and the like. Many variations will be known to persons of skill in the art. For example, selected of these items 606 may be added to a shopping cart using an “add selected” button 608. Alternately, all of these items 606 may be added to a shopping cart using an “add all” button 610”).

In regards to claim 3, Shuparsky teaches wherein determining the set of items further comprises: determining the set of items using a logistic regression model to predict the probability based on the previous transactions (Shuparsky, para 0127, Regression models are a well-known statistical model that would be included a relevant model).

In regards to claim 11, Shuparsky teaches a method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: determining a set of items to recommend to a user based on a probability exceeding a predetermined threshold that the user will re-order each item of the set of items at a present time, wherein the probability is determined based at least in part on previous transactions of the user and other users within a first period of time, and wherein the set of items includes at least a predetermined number of items; sending instructions to display the set of items to the user on a user interface, wherein at least a portion of the set of items is shown as selected on the user interface, the user interface further comprises a single-click option to add to a cart all selected items of the set of items; receiving a selection of the single-click option to add to the cart the all selected items of the set of items; and after receiving the single-click option, adding the all selected items of the set of items to the cart.
        
In regards to claim 3, Shuparsky teaches wherein determining the set of items further comprises: determining the set of items using a logistic regression model to predict the probability based on the previous transactions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Shuparsky (US PG PUB 20220108374) in view of Dhanabal (NPL article from PTO 892).

In regards to claim 4, Shuparsky teaches the use of Machine learning and regression analysis to assemble a reorder shopping cart with products that the user will likely repurchase, but does not specially mention wherein: the logistic regression model is trained on training data received, as refreshed during a second period of time; the training data comprises features generated by order history of the user and the other users within a second period of time; the logistic regression model learns through an iterative process using the training data, as refreshed; and a performance of the logistic regression model is evaluated against a set of periodic frequencies of online transactions and in-store transactions for each item of the set of items to predict a confidence level of the probability. (Dhanabal teaches the logistic regression model is trained on training data received, as refreshed during a second period of time; the training data comprises features generated by order history of the user and the other users within a second period of time; the logistic regression model learns through an iterative process using the training data, as refreshed; and a performance of the logistic regression model is evaluated against a set of periodic frequencies of online transactions and in-store transactions for each item of the set of items to predict a confidence level of the probability (Dhanabal teaches the use of regression analysis using order history and performance calculations and frequencies to assess the likelihood of a customer reordering a product). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Shuparsky Shuparsky the logistic regression model is trained on training data received, as refreshed during a second period of time; the training data comprises features generated by order history of the user and the other users within a second period of time; the logistic regression model learns through an iterative process using the training data, as refreshed; and a performance of the logistic regression model is evaluated against a set of periodic frequencies of online transactions and in-store transactions for each item of the set of items to predict a confidence level of the probability as is taught by Dhanabal, since this will allow for a more accurate assessment of what products a user is most likely to purchase and eliminate item that the user would not be likely to purchase thus reducing the product set to me presented to the user.

In regards to claim 14, the combination of Shuparsky and Dhanabal teach wherein: the logistic regression model is trained on training data received, as refreshed during a second period of time; the training data comprises features generated by previous transactions of the user and the other users within a second period of time; the logistic regression model learns through an iterative process using the training data, as refreshed; and a performance of the logistic regression model is evaluated against a set of periodic frequencies of [[the]] online transactions and in-store transactions for each item of the set of items to predict a confidence level of the probability (see response to claim 4).

Discussion of Other Cited Art
	NPL
	(I) Sami MK et al. teaches “the popularity of targeted marketing has grown over the past few years. The trend of online shopping has become a new normal during the Covid pandemic. Customers buying products often leave behind a trail that helps us to predict the future. Understanding the costumers demand and their shopping pattern is the key to targeted marketing and is of immense value to companies. Using Machine Learning we can recognize the predictive patterns of the customers’ behavioral data. This can be used to automatically add products to the shopping cart. Thereafter, the user can review the products in the cart before ordering it”. Sami, however, does not fairly teach the independent claims as a whole.

	(ii) Kalaiyarasu teaches Predicting which of the previously purchased products will be in a user’s next order • Performed a full exploratory Analysis on Instacart Dataset to find patterns of purchase • Finding combo products that a user might add together by preforming market basket analysis, Kalaiyarasu, however, does not teach the independent claims as a whole.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625